El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
El apelante fné procesado por los delitos de atentado a la vida, portación ilegal de nn revólver e infracción a la ley sobre venta y registro de armas de fuego. Ene convicto' de ataque para cometer homicidio, declarado culpable de los otros dos delitos y condenado a sufrir la pena de nn año de presidio por el primer delito y las de nn mes de cárcel por cada uno de los otros dos. No estuvo conforme y apeló.
En los dos primeros señalamientos se alega que la corte sentenciadora erró al permitir que el Policía Insular Francisco Ghizmán declarase sobre ciertas manifestaciones que a preguntas suyas le hiciera el acusado, después de haber sido arrestado, sin que el testigo le hiciera previamente las advertencias de ley.
De la transcripción de la evidencia aparece que el Poli-cía Ghizmán declaró que en la noche de autos él se encon-traba vestido de paisano cerca del Colmado Los Muchachos ; que sintió unos disparos y corrió hacia el lugar del suceso, encontrando allí gente reunida y una mujer herida de bala; *532que fue a arrestar al acusado Cástulo Rodríguez, lo encontró en su casa y le dijo que lo acompañara al cuartel; que en el camino hacia el cuartel, el acusado le dijo- “que esa se-ñora lo estaba persiguiendo mucho a él, que lo perseguía y que él se iba a tener que embarcar”; que dijo además “que se había visto obligado a hacer lo que hizo”, y no dijo nada más.
Las manifestaciones hechas por el acusado no fueron ofrecidas por el fiscal como una confesión y sí como una admisión hecha voluntariamente por el acusado al policía. El fiscal no- estaba obligado como una condición precedente, a probar la voluntariedad de dicha admisión. Pueblo v. Dones, 56 D.P.R. 211; Pueblo v. Montes, 64 D.P.R. 321; Pueblo v. Lebrón, 61 D.P.R. 657. Tampoco era necesario para su admisibilidad que el policía hiciera al acusado ad-vertencia legal-alguna. Pueblo v. Kent, 10 D.P.R. 343; Pueblo v. Morales (a) Yare Yare, 14 D.P.R. 234; Pueblo v. Flores, 17 D.P.R. 178; Pueblo v. Alméstico, 18 D.P.R. 320; Pueblo v. Martínez, 23 D.P.R. 228; Pueblo v. Rodríguez, 28 D.P.R. 501; Pueblo v. Valle, 29 D.P.R. 555. Que el acusado no tenía derecho a estar asistido de abogado en el momento en que hizo las citadas manifestaciones al policía, es cuestión resuelta por este Tribunal en Pueblo v. Travieso, 60 D.P.R. 530 y Pueblo v. Montes, 64 D.P.R. 321.
'En el tercer señalamiento se queja el apelante de que la Corte inferior permitiese al Fiscal interrogar al acu-sado sobre supuestos requerimientos de amor por parte del acusado a la hija de Sixta Peña Rosario.
Del récord aparece, que después de haber declarado am-pliamente el acusado sobre sus relaciones amorosas durante dos años con Sixta Peña, el Fiscal- repreguntó al acusado en cuanto a si era o no cierto que él había tratado de enamorar a la hijita de Sixta Peña y que esa había sido la causa del disgusto habido entre el acusado y su amante. Después de haber sido hechas y contestadas las preguntas, se opuso la *533defensa, limitándose a decir: “Inmaterial, Sr. Juez”. La Corte desestimó la objeción y la defensa anotó su excepción.
La objeción, además de ser tardía y de no haberse ex-puesto los fundamentos de la misma, fue correctamente de-sestimada. El fiscal tenía el derecho de repreguntar al acu-sado, no solamente con el propósito de poner a prueba su credibilidad y la exactitud de su declaración, si que también eon el fin do establecer el motivo que tuyo para cometer el delito imputádole. Pueblo v. Román, 18 D.P.R. 219; Pueblo v. Muñoz, 29 D.P.R. 529; Sosa v. Cardona, 30 D.P.R. 274; Pueblo v. Torres, 33 D.P.R. 185.
Los dos señalamientos restantes carecen de méritos. El hecho de que el Juez hiciera una serie de preguntas al acusado no es por sí solo suficiente para inferir que actuó movido por pasión, prejuicio o parcialidad contra el acusado. Las preguntas hechas por el Juez en este caso tendían a aclarar ciertos hechos a los cuales se había referido el acusado en el examen directo; y esas preguntas en nada podían perjudicar al acusado.
La prueba presentada por el fiscal y creída por el jurado es más que suficiente para justificar el veredicto. También lo era para sostener un veredicto de atentado a la vida.

Las sentencias recurridas, las cuales son por demás be-nignas, deben ser confirmadas.

El Juez Asociado Sr. Córdova no intervino.